Citation Nr: 0843469	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a kidney disease 
(other than the veteran's service-connected renal 
insufficiency and renal cell carcinoma with a status-post 
left nephrectomy), to include Henoch-Schönlein syndrome and 
recurrent infections of the right kidney.

2.  Entitlement to service connection for thrombocytopenia, 
to include as secondary to service-connected renal 
insufficiency and renal cell carcinoma with a status-post 
left nephrectomy.

3.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.

4.  Entitlement to service connection for residuals of 
gallbladder removal (cholecystectomy), to include as 
secondary to service-connected renal insufficiency and renal 
cell carcinoma with a status-post left nephrectomy.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected renal insufficiency 
and renal cell carcinoma with a status-post left nephrectomy.

6.  Entitlement to service connection for atherosclerotic 
heart disease, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.  The veteran perfected an appeal of all claims denied 
in this rating decision, to include entitlement to service 
connection for a left nephrectomy due to renal cell cancer 
and a hernia.

The veteran requested a hearing before the Board.  The 
veteran was scheduled for such a hearing, but failed to 
appear for this hearing.  Therefore, the appeal will be 
processed as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704.

In a December 2007 rating decision, the RO granted service 
connection for "renal insufficiency, residuals of status 
post radical nephrectomy for renal cell carcinoma", 
evaluated as 100 percent disabling, and service connection 
for an incisional hernia, evaluated as 20 percent disabling.  
The RO assigned an effective date of February 7, 2005, the 
date of the original claim, for both disabilities.  As the 
veteran has not appealed any of the ratings or effective 
dates assigned for these disabilities, this represents a 
complete grant of the veteran's appeal in regard to these two 
claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

The issues of entitlement to service connection for 
thrombocytopenia; depression; residuals of gallbladder 
removal; hypertension; and atherosclerotic heart disease are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated 
upon the merits has been obtained; the veteran has been 
provided notice of the evidence necessary to substantiate his 
claim and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence pertinent to his 
claim that he has not submitted to VA.

2.  The preponderance of the evidence indicates that the 
veteran does not have a current diagnosis of a kidney 
disease, other than his service connected renal insufficiency 
and renal cell carcinoma with a status-post left nephrectomy.


CONCLUSION OF LAW

Service connection for a kidney disability (other than the 
veteran's service-connected renal insufficiency and renal 
cell carcinoma with a status-post left nephrectomy), to 
include Henoch-Schönlein syndrome or a chronic or recurrent 
right kidney infection, is not warranted.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued VCAA notification letters regarding 
this issue in April 2005, August 2005, March 2006 and June 
2006.  These notices fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
this claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, the March 2006 letter 
provided the veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 and June 2006 VCAA letters noted above was issued after 
the October 2005 rating decision on appeal.  The Board is 
cognizant of recent United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim; (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
December 2007 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including the reports from VA examinations.  
These VA examination reports, however, do not include an 
opinion as to whether the veteran has an additional kidney 
disease (other than his service-connected renal insufficiency 
and renal cell carcinoma with a status-post left 
nephrectomy), to include Henoch-Schönlein syndrome or kidney 
infections, attributable to service.  

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As indicated above, service connection is in effect for renal 
insufficiency and renal cell carcinoma with a status-post 
left nephrectomy.  There is no medical or laboratory evidence 
of a current renal disease other than the veteran's already 
service-connected renal disorders.  Under these 
circumstances, there is no duty to provide an additional VA 
examination or medical opinion.  See 38 C.F.R. § 3.159(c)(4); 
McLendon, supra. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim for entitlement to service connection for a kidney 
disability, to include Henoch-Schönlein syndrome or kidney 
infections.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
calculi of the kidney and cardiovascular-renal disease, will 
be considered to have been incurred in or aggravated by 
service even though there is no evidence of such disease 
during the period of service.  See 38 C.F.R. §§ 3.307, 3.309.  
In order for the presumption to apply, the evidence must 
indicate that the disabilities became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. § 3.307. 	

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Henoch-Schönlein 
syndrome and kidney infections are not among the diseases 
listed. 

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange. See Brock v. Brown, 
10 Vet. App. 155 (1997).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

Service connection is currently in effect for renal 
insufficiency/residuals of a left nephrectomy due to renal 
cell carcinoma.  This disability is rated as a 100 percent 
disabling.  Remaining on appeal, however, is the question of 
whether there are additional kidney diseases attributable to 
service.  The veteran has specifically claimed service 
connection for Henoch-Schönlein syndrome and kidney 
infections.  The veteran asserts that he developed kidney 
problems during service.  He specifically contends that he 
has developed additional kidney diseases or complications, to 
include Henoch-Schönlein syndrome, and he attributes such to 
chemicals, toxins and herbicide exposure during service.  

Review of the service medical records does not document any 
treatment for renal disease, to include kidney infections.

Undated lay statements from a fellow service person and the 
veteran's brother contend that the veteran received treatment 
on several occasions for kidney infections during service. 

In a May 2005 letter, the veteran wrote that he was diagnosed 
as having Henoch-Schönlein syndrome in 1979.  Documentation 
of this diagnosis is not of file.
In a May 2002 record, a Dr. EM (initials used to protect 
privacy) wrote that the veteran "has the Henoch-Schönlein 
purpura."  In a July 2002 letter, however, Dr. EM wrote that 
studies ordered by a Dr. CC to evaluate the veteran for 
Henoch-Schönlein disease came back negative.

The claims file contains records from Dr. CC.  In a July 2002 
treatment record, a Dr. CC assessed proteinuria, "previously 
described as Henoch-Schönlein purpura glomerulonephritis, 
which was not confirmed on the nephrectomy specimen."  An 
August 2002 private medical record from Dr. CC includes an 
assessment that the veteran had proteinuria.  The clinician 
wrote that the etiology was unclear.

In a September 2005 VA examination, the examiner noted that 
the veteran had a 20 year history of Henoch-Schönlein 
syndrome bilaterally.  The examiner did not indicate the 
source of this history and did not provide a current 
diagnosis of the disability.

In a November 2006 letter, a treating clinician, a Dr. RM, 
noted the veteran's kidney disabilities.  He did not document 
any current Henoch-Schönlein disease or kidney infections.

In an April 2007 VA examination, the examiner documented that 
the veteran had a biopsy 24 years prior suggestive of Henoch-
Schönlein syndrome, but noted later dated evidence that 
revealed no evidence of Henoch-Schönlein syndrome.  Diagnoses 
did not include Henoch-Schönlein syndrome

Additional records discuss Henoch-Schönlein disease, but 
document the disease as medical history.  There are no 
documents dated after the veteran's claim for service 
connection that contain a current diagnosis of the disease.  
In addition, there are no records that document infection of 
the right kidney.

Analysis

The Board notes at the outset that service connection is 
currently in effect for renal insufficiency and renal cell 
carcinoma with a status-post left nephrectomy, which is rated 
100 percent under 3 C.F.R. § 4.115b, Diagnostic Codes 
7500/7528.  The issue here is whether service connection is 
warranted for an additional kidney disease.  As explained 
below, the preponderance of the evidence is against a current 
diagnosis of a kidney disease other than the veteran's 
service-connected renal insufficiency and renal cell 
carcinoma with a status-post left nephrectomy.   

There is no competent evidence of a current renal disease 
other than the veteran's already service-connected renal 
kidney disorders.  The veteran has specifically claimed that 
he has a chronic or recurrent kidney infection and Henoch-
Schönlein syndrome.  As outlined above, however, while there 
is an apparent history of Henoch-Schönlein syndrome, the most 
recent examination ruled out this disease.  Dr. CC revised 
the assessment to proteinuria, which is a laboratory finding.  
See Dorland's Illustrated Medical Dictionary 1526 (30th ed. 
2003).  There is no medical evidence that the veteran has a 
current right kidney infection or residuals of same.  

In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Although the veteran contends that he has Henoch-
Schönlein syndrome and kidney infections related to service, 
the veteran has not been shown to possess the requisite 
medical training or credentials needed to render these 
diagnoses.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for service connection for a 
kidney disease (other than the veteran's service-connected 
renal insufficiency and renal cell carcinoma with a status-
post left nephrectomy), to include Henoch-Schönlein syndrome 
or recurrent right kidney infections, must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Entitlement to service connection for a kidney disease (other 
than the veteran's service-connected renal insufficiency and 
renal cell carcinoma with a status-post left nephrectomy), to 
include Henoch-Schönlein syndrome or recurrent right kidney 
infections, is denied.  


REMAND

As outlined above, service connection was granted for renal 
insufficiency/residuals of a left nephrectomy due to renal 
cell carcinoma.  Service connection is also in effect for an 
incisional hernia (secondary to surgical scar, left 
nephrectomy), rated 20 percent.

The veteran contends that his thrombocytopenia and 
hypertension are secondary to his service-connected renal 
insufficiency and renal cell carcinoma with a status-post 
left nephrectomy.  He asserts that his residuals of a 
gallbladder surgery are due to his service-connected kidney 
disorders or to hypertension (which is currently nonservice-
connected).  The veteran also claims that his atherosclerotic 
heart disease is secondary to hypertension and more generally 
that his depression is secondary to his service-connected 
disabilities.  After review of the record, the Board finds 
that additional development is necessary prior to 
adjudication of these claims upon the merits.  38 C.F.R. 
§ 19.9 (2008).
 
The claims file currently contains a January 2004 private 
medical record that documents that the veteran was seeking 
"[e]valuation for chronic thrombocytopenia associated to 
history of coronary artery disease and possible Henoch-
Schönlein purpura."  Additional records, however, indicate 
that the blood disorder "developed" after the nephrectomy, 
but other records only indicate that the disability was first 
diagnosed at that time.  In this regard, although unclear 
from the language used, a November 2006 private medical 
letter can be read as indicating that thrombocytopenia was a 
complication of the nephrectomy.   
Based on this evidence, the RO requested an opinion.  In the 
April 2007 VA examination, the examiner noted that the 
veteran was found to have thrombocytopenia following surgery.  
The clinician than discussed the evidence related to Henoch-
Schönlein syndrome.  The examiner opined that the 
thrombocytopenia was less likely than not related to "renal 
cell carcinoma, removal of the kidney."  However, the 
clinician did not provide a rational for the opinion.  
Therefore, a remand is required in order that an examiner (a 
different examiner, if possible) may provide an opinion that 
is supported by adequate rationale.   38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

There are no other opinions of record regarding the other 
disabilities, but there is evidence of current diagnoses.  In 
this regard, the RO denied the claim for service connection 
for depression based on no clinical diagnosis.  Although 
review of the claims file does not include a psychiatric 
evaluation and an August 2004 VA depression screen was 
negative, the examiner, during the April 2007 VA examination, 
listed depression under "psychological," when evaluating 
different body symptoms.  The Board finds that this 
indication of depression is sufficient for the duty to obtain 
an opinion to arise.  See 38 C.F.R. § 3.159(c).

Therefore, based on the current diagnoses and the contentions 
of secondary service connection, upon remand, the veteran 
should be scheduled for a VA examination during which an 
examiner provides opinions regarding the secondary service 
connection claims.  See 38 C.F.R. § 3.159(c).  During this 
examination, as the veteran has made certain contentions 
regarding direct service connection and to ensure 
thoroughness of the examination, the examiner should also 
answer certain questions regarding direct service connection.

The Board is cognizant that the veteran has asserted that 
atherosclerotic heart disease is secondary to hypertension.  
As the claim for service connection must be remanded for 
additional development, the Board finds that the issue of 
service connection for atherosclerotic heart disease is 
inextricably intertwined with the remanded claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the directed 
development may lead to service connection for hypertension, 
upon remand, the examiner should also consider the service 
connection claim for atherosclerotic heart disease as 
secondary to hypertension.  

As outlined in the decision above, during the pendency of 
this appeal, the veteran has been issued multiple VCAA 
notification letters.  None of these letters informed the 
veteran, however, regarding secondary service connection, and 
while the statement of the case included a copy of the 
regulation regarding secondary service connection, 38 C.F.R. 
§ 3.310, the veteran was not issued a copy of the amendment 
effective October 10, 2006.  In this regard, under 38 C.F.R. 
§ 3.310 (a), service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury and secondary service connection 
may be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The recent amendment to 38 
C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 
71 Fed. Reg. 52744 (2006).  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  There is no 
indication that the veteran has been issued a copy of the 
amended regulation.  Upon remand, the veteran should be 
issued such a VCAA notification letter.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the veteran for the disabilities on 
appeal should be obtained and made part of the claims file.  
38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter regarding 
the issues remaining of appeal.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

This letter should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran must also be notified of the 
information and evidence needed to 
substantiate claims for secondary 
service connection.  The veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for the disabilities remaining on 
appeal should be obtained and made part 
of the claims file.

3.  The veteran should be scheduled for 
a VA examination.  If possible, the 
examination should be performed by a 
different examiner than the examiner who 
performed the April 2007 VA examination.  
The claims file and a copy of this 
remand should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's  
thrombocytopenia was caused or 
aggravated by his service-
connected renal insufficiency 
and/or renal cell carcinoma 
with a left nephrectomy?

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
depression was caused or 
aggravated by his service-
connected renal insufficiency 
and/or renal cell carcinoma 
with a left nephrectomy or 
incisional hernia?

c)  Is it at least as likely as 
not (50 percent or greater 
probability) that any residual 
of a gallbladder removal that 
may be present was aggravated 
by the veteran's service-
connected renal 
insufficiency/residuals of a 
left nephrectomy due to renal 
cell carcinoma?

d)  Is it at least as likely as 
not (50 percent or greater 
probability) that any currently 
present residual of gallbladder 
removal was aggravated by 
hypertension?

e)  Is it at least as likely 
as not (50 percent or greater 
probability) that the 
veteran's hypertension began 
during service or is causally 
linked to any incident of 
active duty?

f)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
hypertension was caused or 
aggravated by his service-
connected renal 
insufficiency/residuals of a 
left nephrectomy due to renal 
cell carcinoma?

g)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran's 
heart disease, to include 
atherosclerotic heart disease, 
was caused or aggravated by his 
service-connected renal 
insufficiency/residuals of a 
left nephrectomy due to renal 
cell carcinoma or hypertension?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.
	
The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

If the examiner finds a disability was 
aggravated by a service-connected 
disability, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
disability (e.g., slight, moderate) 
before the onset of aggravation.

4.  Thereafter, the veteran's claims for 
service connection remaining on appeal 
must be adjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  
This supplemental statement of the case 
must include 38 C.F.R. § 3.310(a) and 
the amendment to that regulation, 
effective October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


